Citation Nr: 1131288	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left knee arthrotomy with Pelligrini-Stieda's Disease.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

Entitlement to a temporary total rating (TTR) based upon convalescence, under the provisions of 38 C.F.R. § 4.30, following a left knee surgery performed in November 2010 beyond January 1, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claim for an increased rating for a left knee disability.  This rating decision also denied the Veteran's claim for service connection for a right knee disability.

The Veteran also appeals from a January 2011 rating decision which granted a TTR based upon surgical or other treatment necessitating convalescence from November 15, 2010 to January 1, 2011 following left knee surgery performed in November 2010.

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.  The record was held open for an additional 30 days to allow the Veteran an opportunity to submit private medical records and a statement from his employer.  The Veteran submitted these records, but did not provide a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2010).  However, there is no prejudice to the Veteran because the Board is remanding all of his claims for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

During the April 2011 hearing, the Veteran testified that his left knee disability had worsened since his January 2011 examination in that his pain and swelling had worsened.  The Board notes that this last VA examination was conducted approximately two months after the Veteran underwent left knee arthroscopy with a partial medial and lateral meniscectomy.   A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

This claim for an increased rating for a left knee disability is also intertwined with the Veteran's pending claim for an extension of the TTR assigned following his November 2010 left knee surgery.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  In light of this intertwining of issues and the Veteran's contentions regarding his worsened left knee disability, a new orthopedic examination is required.

Under 38 C.F.R. § 3.310 (which was revised effective in October 2006), service connection may be granted for disability that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  A grant of service connection is permitted not only for disability caused by a service connected disability, but for the degree of disability resulting from aggravation to a nonservice connected disability by a service connected disability.   Id.   See also Allen v. Brown, 7 Vet. App. 439, 448 (1995)

The Veteran contends that his current right knee disability was the result of his service connected left knee disability.  An April 2007 VA orthopedic examiner found that it was less likely than not that this claimed right knee disability was related to the Veteran's service connected left knee disability.   However, no rationale was provided for this opinion, which renders it inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, this examiner did not address the degree, if any, the Veteran's right knee disability was aggravated by his left knee disability.  A new VA orthopedic examination is therefore required. 

A January 2011 rating decision granted a TTR based upon surgical or other treatment necessitating convalescence for the period from November 15, 2010 to January 1, 2011.  During the April 2011 hearing, the issue of an extension to this convalescence period was identified as an issue on appeal and the Veteran testified as to why he believed such an extension was warranted.  This testimony is construed as a notice of disagreement (NOD).  The Board notes that a January 2011 supplemental statement of the case (SSOC) apparently mischaracterized the claim for an increased rating for a left knee disability to encompass the issue of a TTR; the text of this SSOC did not address the claim for a TTR and the statutory requirement that a NOD be received prior to the issuance of a SOC has not been satisfied.  See 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 20.302.  The Board is therefore required to remand this claim to allow a SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and severity of his service connected left knee disorder.  The examiner should review the claims file and note such a review in the examination report or in an addendum.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should note the ranges of motion for the left knee.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

In addition, the examiner should note whether the Veteran has any instability or recurrent subluxation of the left knee.  Further, the examiner should note whether the Veteran has any dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

2.  The RO/AMC should afford the Veteran a VA orthopedic examination to determine whether any current right knee disability had its onset in service or was related his service-connected left knee disability.  The examiner should review the claims file and note such a review in the examination report or in an addendum.

The examiner should provide an opinion as to whether any current right knee disability at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to a disease or injury due to active duty service.  The examiner should further comment on whether, and to what extent, the Veteran's claimed right knee disability was caused or worsened beyond natural progression by his service connected left knee disability.

If arthritis is diagnosed, the examiner should indicate whether it was manifested to a compensable degree within one year of the Veteran's discharge from service in October 1969.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

3.  The RO/AMC should issue a SOC addressing the claim for a TTR based upon based upon convalescence, under the provisions of 38 C.F.R. § 4.30, following a left knee surgery performed in November 2010 for a period beyond November 15, 2010 through January 1, 2011.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received the appeal should be closed.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. MARTZ AMES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

